DETAILED ACTION
Claims 1, 3-10, and 12 have been examined.  Claim 2 was cancelled in amendment dated 7/21/2022.  Claims 11 and 13 were cancelled in amendment dated 1/7/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on October 13, 2017.  It is noted, however, that applicant has not filed a certified copy of the European Application No. 17196408 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claim 10, an “apparatus” is recited; however, it appears that the apparatus would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the processor recited as part of the apparatus may be a virtual processor, and would reasonably be interpreted by one of ordinary skill in the art as software, per se.  As such, it is believed that the apparatus of claim 10 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the apparatus and thereby fit that statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prasser et al. “A Tool for Optimizing De-Identified Health Data for Use in Statistical Classification” (hereinafter Prasser), in view of Fung et al. “Anonymizing Classification Data for Privacy Preservation” (hereinafter Fung), further in view of Abeyratne et al. (US 2015/0073306, hereinafter Abeyratne).

As per claim 1, Emam teaches a method for computer-implemented determination of a data-driven prediction model, comprising the steps of:
	a) providing digital input data having data sets associated with a plurality of input variables and a number of output variables (i.e., input and output data, see at least page 172, right column, paragraphs 2, 4), a digital semantic representation (i.e., generalization hierarchies, see at least page 170, section IV.B.), the semantic representation comprising a plurality of trees (i.e., generalization hierarchies, see at least page 170, Fig. 1, section IV.B.), where each tree is assigned to a respective input variable of at least some of the plurality of input variables (i.e., data is typically de-identified with user-defined generalization hierarchies, see at least page 170, Fig. 1, section IV.B.) and where each tree comprises a plurality of nodes representing ontology elements of a knowledge base (see at least page 170, Fig. 1, section IV.B.), the nodes comprising a root node in an uppermost hierarchical level and nodes in one or more hierarchical levels lower than the uppermost hierarchical level (see at least page 170, Fig. 1, section IV.B.), where each ontology element of a respective node in a hierarchical level is a sub-category of the ontology element of the node in the adjacent higher hierarchical level connected by an edge to the respective node (see at least page 170, Fig. 1, section IV.B.), the nodes in the lowest hierarchical level being leaf nodes associated with discrete values of the input variable to which the respective tree is assigned (see at least page 170, Fig. 1, section IV.B.);
b) automatically recoding the discrete values of the input variable to which each tree is assigned (i.e., transforming data with generalization using transformation rules based on generalization hierarchies, see at least page 170, Fig. 1, section IV.B.);
c) determining a plurality of different data modifications of the input data, each data modification comprising one or more recoded discrete values of one or more input variables (i.e., search through the set of available data transformations, see at least pages 170-171, section IV.C.);
d) training a machine learning method for predicting the number of output variables based on the plurality of input variables, the training being performed based on the data modifications, resulting in several trained machine learning methods (i.e., train classifiers with de-identified data, see at least pages 171-172, section V.B.); and
e) determining the prediction quality of the trained machine learning methods (i.e., determine the performance of classifier, see at least pages 171-172, section V.B.), 
Prasser does not explicitly teach the input data being semantically annotated based on a digital representation; 
by determining a plurality of modified trees for the respective tree, a modified tree being derived by cutting off one or more hierarchical levels from the respective tree, thus substituting the leaf nodes of the respective tree by nodes in a higher hierarchical level, wherein each modified tree of the plurality of modified trees corresponds to a different recoding of the discrete values of the respective input variable to which the respective tree is assigned
where the trained machine learning method having the highest prediction quality forms the determined data-driven prediction model;
wherein the plurality of modified trees comprises for each tree all modified trees derivable therefrom by cutting off one or more hierarchical levels and/or wherein the plurality of data modifications comprises all possible combinations of recoded discrete values. 
Fung teaches the input data being semantically annotated based on a digital representation (i.e., a categorical attribute with a user-specified taxonomy tree, see at least page 714, right column, last paragraph);
automatically recoding the discrete values of the input variable to which each tree is assigned by determining a plurality of modified trees for the respective tree (i.e., refine masked values top down, a generalized Dj can be viewed as a “cut” through its taxonomy tree. see at least page 712, right column, last paragraph, page 714, section “Masking Operations”), a modified tree being derived by cutting off one or more hierarchical levels from the respective tree, thus substituting the leaf nodes of the respective tree by nodes in a higher hierarchical level (i.e., table T can be masked by a sequence of refinements starting from the most masked state, out method iteratively refines a masked value selected from the current set of cuts, refinement replaces the parent value with the child value that generalizes the domain value in each generalized record, see at least page 714, section “Masking Operations”, section 3), wherein each modified tree of the plurality of modified trees corresponds to a different recoding of the discrete values of the respective input variable to which the respective tree is assigned (i.e., a generalized Dj can be viewed as a “cut” through its taxonomy tree, cut of a tree is a subset of values in the tree, denoted Cutj, which contains exactly one value on each root-to-leaf path, see at least page 714, section “Masking Operations”).
wherein the plurality of modified trees comprises for each tree all modified trees derivable therefrom by cutting off one or more hierarchical levels and/or wherein the plurality of data modifications comprises all possible combinations of recoded discrete values (i.e., table T can be masked by a sequence of refinements starting from the most masked state, out method iteratively refines a masked value selected from the current set of cuts until violating the anonymity requirement, see at least page 714, section “Masking Operations”, section 3, pages 716-717, section 4.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser such that the input data being semantically annotated based on a digital representation, recoding the discrete value by determining a plurality of modified trees for the respective tree, a modified tree being derived by cutting off one or more hierarchical levels from the respective tree, thus substituting the leaf nodes of the respective tree by nodes in a higher hierarchical level, wherein each modified tree of the plurality of modified trees corresponds to a different recoding of the discrete values of the respective input variable to which the respective tree is assigned, wherein the plurality of modified trees comprises for each tree all modified trees derivable therefrom by cutting off one or more hierarchical levels and/or wherein the plurality of data modifications comprises all possible combinations of recoded discrete values, as similarly taught by Fung because Prasser teaches health data is de-identified with user-defined generalization hierarchies, and thus a taxonomy tree (equivalent to generalization hierarchies) would be associated with the input data in order to perform the generalization, and Prasser teaches consideration of all transformation and all transformations would be represented by all cuts of a taxonomy tree, which is used to iteratively search for a generalization. 
Abeyratne teaches where the trained machine learning method having the highest prediction quality forms the determined data-driven prediction model (i.e., we select that model which had the lowest mean square error value with respect to the centroid, the model Rfc is then used as the best model to classify each individual cough event, see at least [0245], [0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser such the trained machine learning method having the highest prediction quality forms the determined data-driven prediction model as similarly taught by Abeyratne because Prasser teaches training different classifiers for a dataset and measuring prediction accuracies, and it would have been obvious to select a model when multiple models are trained, and one obvious criteria for the selection would be based on a highest prediction quality in order to select the best model.

As per claim 3, Prasser teaches wherein the ontology elements comprise one or more concepts and/or one or more attributes (i.e., generalized hierarchies for attributes, see at least page 170, Figure 1, section IV.B.).

As per claim 7, Prasser teaches wherein the machine learning method is based on a Support Vector Machine and/or a neural network and/or decision trees and/or a regression (i.e., decision trees, logistic regression models, see at least page 172, right column, paragraphs 1, 4).

As per claim 8, Prasser does not explicitly teach wherein the prediction quality is determined based on a cross-validated mean square error.
Abeyratne teaches prediction quality is determined based on a cross-validated mean square error (i.e., we used a leave-1 out cross validation technique for the LRM design, we select that model which had the lowest mean square error value with respect to the centroid, the model Rfc is then used as the best model to classify each individual cough event, see at least [0242], [0245], [0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser such the prediction quality is determined based on a cross-validated mean square error as similarly taught by Abeyratne because Prasser teaches cross validation and measuring performance (see at least page 172, left column, paragraph 4 of Prasser) and it would have been obvious to use known performance measuring techniques such as mean square error.	

As per claim 9, Prasser teaches wherein the input data provided in step a) refer to medical data of a plurality of patients or data of a technical system, where the technical system is a transport system or a part therefrom or an electric power grid or a part therefrom (i.e., patient discharge dataset, see at least page 172, right column, Table 1, paragraph 2). 

As per claim 10, this is the apparatus claim of claim 1.  Therefore, claim 10 is rejected using the same reasons as claim 1.

As per claim 12, this is the computer program product claim of claim 1.  Therefore, claim 12 is rejected using the same reasons as claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prasser, in view of Fung, further in view of Shah et al. (US 2013/0096947, hereinafter Shah).

As per claim 4, Prasser does not explicitly teach wherein step a) includes a step of an automatic semantic annotation.
Shah teaches a step of automatic semantic annotation (i.e., annotate the medical records using the dictionary of terms, see at least [0079], [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser such that step a) includes a step of an automatic semantic annotation as similarly taught by Shah to use terminologies and ontologies to annotate and semantically mark up existing collection of dataset which is advantageous over manual annotation (see at least [0003], [0020] of Shah).

As per claim 5, Prasser does not explicitly teach wherein step a) includes an inferring step performed by an inference engine in order to derive additional knowledge from the knowledge base, the additional knowledge being included in the semantic representation.
Shah teaches an inferring step performed by an inference engine in order to derive additional knowledge from the knowledge base, the additional knowledge being included in the semantic representation (i.e., develop a dictionary of relevant terms for use in the context of interest, dictionaries can draw from various sources, the end result is a useful list of terms that are associated with the graph structures, see at least [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser to include an inferring step performed by an inference engine in order to derive additional knowledge from the knowledge base, the additional knowledge being included in the semantic representation as similarly taught by Shah to aggregate information from different sources, resulting in a rich structure that provides mechanisms for data mining and machine learning (see at least [0020], [0077] of Shah).

As per claim 6, Prasser does not explicitly teach wherein the inferring step processes a set of rules and/or additional information from one or more data sources.
Shah teaches wherein the inferring step processes a set of rules and/or additional information from one or more data sources (i.e., PubMed sources may include further information such as frequency and syntactic type, this and other information is used to build a dictionary, other source may include information about semantic types that can also used to build a dictionary, see at least [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prasser such that the inferring step processes a set of rules and/or additional information from one or more data sources as similarly taught by Shah to aggregate information from different sources, resulting in a rich structure that provides mechanisms for data mining and machine learning (see at least [0020], [0077] of Shah).

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 10, and 12, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuschman et al. (US 2019/0102802) is cited to teach selecting the best model based on performance.
Emam et al. “A Globally Optimal k-Anonymity Method for the De-Identification of Health Data” 2009, J Am Med Inform Assoc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121